348 So.2d 52 (1977)
Timothy WITKO, a Minor by and through His Guardian and Next Friend, Charladean E. Witko, and Charladean E. Witko, Individually, Appellants,
v.
LIBERTY MUTUAL INSURANCE COMPANY, Appellees.
No. 76-1551.
District Court of Appeal of Florida, Fourth District.
July 1, 1977.
Rehearing Denied August 10, 1977.
*53 Gary A. Esler, Esler & Kirschbaum, Fort Lauderdale, for appellants.
William D. Ricker, Jr., and Ronald A. Fitzgerald, Fleming, O'Bryan & Fleming, Fort Lauderdale, for appellees.
PER CURIAM.
The question presented in this appeal is whether a minor plaintiff, who does not own a motor vehicle, may recover personal injury protection benefits under the Florida Automobile Reparations Act from the insurer of a motor vehicle which struck and injured him while he was a pedestrian, when such plaintiff was a resident of the household of his mother who owned a motor vehicle for which security was required, but which motor vehicle was uninsured. Based upon the reasons and rationale expressed by our sister districts in Commercial Union Insurance Co. v. Williams, 309 So.2d 617 (Fla.1st DCA 1975); Farley v. Gateway Ins. Co., 302 So.2d 177 (Fla.2d DCA 1974); and Gateway Insurance Co. v. Butler, 293 So.2d 738 (Fla.3d DCA 1974), the question posed is answered in the affirmative and the summary final judgment entered in favor of the defendant-appellee is reversed and the cause remanded to the trial court for further proceedings consistent herewith.
REVERSED AND REMANDED.
MAGER, C.J., and DAUKSCH, J., and KANEY, FRANK N., Associate Judge, concur.